DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to holding apparatus, classified in B25B11/005.
II. Claims 10-14, drawn to a method for holding a substrate in a holding apparatus, classified in H01L21/46.
The inventions are independent or distinct, each from the other because:
Inventions holding and the method of holding a substrate in a holding apparatus  are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process/method can be used with a materially different carrier element.  For example, the method requires different negative pressures to fix a substrate to the support surface; while the apparatus of Invention 1 (see at least claim 1) could use a different mechanism, such as magnetic attraction (i.e. electromagnet).  The process also does not require spacers to define the clamping position of the carrier.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for inventions I and II would be different.  They would require search in different CPC Classification Symbols and/or the search queries would be different.  In addition the art applicable to .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Todd, Sullivan on 19/04/2021 a provisional election was made without traverse to prosecute the invention of Holding Apparatus, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 – 14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed Recess (109) from Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the clamping position" in line X.  There is insufficient antecedent basis for this limitation in the claim. Applicant positively recited “a protruding loading position” and “a retracted clamping position” but not “a clamping position”; It is unclear to which clamping position the applicant is referring to. For examination purposes “the clamping position” will be interpreted as “a clamping position”.
The term "substantially flush" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially flush" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes “substantially flush” will be interpreted as “flush”.
The term "can be adjusted" in claim 6 is a relative term which renders the claim indefinite.  The term "can be adjusted " is not positively recited. Applicant must positively recite the limitation and clarify if “is adjusted” or if “not adjusted”. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation “ta holding apparatus”, and the claim also recites “in particular a chuck” which is the narrower statement of the range/limitation. Claim 2 recites the broad recitation “the main body has a sealing means”, and the claim also recites “in particular a sealing lip” which is the narrower statement of the range/limitation. Claim 4 recites the broad recitation “fixing means”, and the claim also recites “in particular suction openings” which is the narrower statement of the range/limitation. . Claim 7 recites the broad recitation “clamping element”, and the claim also recites “in particular a compression spring” which is the narrower statement of the range/limitation. Claim 8 recites the broad recitation “rotating apparatus”, and the claim also recites “in particular the main body and/or the carrier element” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examination purposes the broadest recitation for claims mentioned above will be taken into consideration. 
The term "the pressure in the cavity can be controlled" in claim 6 is a relative term which renders the claim indefinite.  The term "can be controlled" is not positively recited. Applicant must positively recite the limitation and clarify if “the pressure in the cavity is controlled or if “the pressure in the cavity is not controlled”. 
Claim 8 recites the limitation “the main body and/or the carrier element”, this limitation is considered indefinite in that it fails to point out what is included or excluded by the claim language.  Claiming limitation in the alternative and inclusive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 are rejected under 35 U.S.C. 102\"(a)(1)"\ as being anticipated by KAZUYA (JPH1086086A, Translation Provided).
Regarding Claim 1 Kazuya discloses A holding apparatus(See Fig. 1), for a substrate(39), comprising: 
a main body (31, Fig. 9) comprising an upper side(top surface of 31, Fig. 9),
a carrier element (35, Fig. 9), wherein the carrier element is arranged in a recess (32, Fig. 9) of the main body so as to be vertically movable such that it is adjusted between a protruding loading position and a retracted clamping position (See ¶44), and wherein the carrier element comprises a Top surface of 35, Fig. 9) for placement of the substrate, wherein the support surface has a smaller diameter than the main body (See Fig. 9), and 
a lifting element (Spring 42. Fig. 9) which raises the carrier element to the loading position,
wherein the carrier element seals the recess such that a sealed cavity (321, Fig. 9) is provided between the main body and the carrier element, which cavity can have a negative pressure applied thereto which counteracts the effect of the lifting element, and 
[AltContent: oval][AltContent: oval][AltContent: arrow][AltContent: rect]where in spacers (Bottom legs of  35, See Annotated Fig. 9) are provided which define a clamping position of the carrier element (35, Fig. 9), in which the support surface of the carrier element (35, Fig. 9 ) is arranged flush with the upper side of the main body(31).
    PNG
    media_image1.png
    490
    696
    media_image1.png
    Greyscale

Regarding Claim 3 Kazuya discloses the holding apparatus as of claim 1 wherein the carrier element is provided with a seal (O-ring 41, See Fig. 9) which seals against the lateral wall of the recess in the main body. 
Regarding Claim 4 Kazuya discloses the holding apparatus of claim 1 wherein the carrier element comprises fixing means (351, See Fig. 9) for fixing the substrate supported on the support surface. 
Regarding Claim 6 Kazuya discloses the holding apparatus of claim 1 wherein the holding apparatus comprises a pressure connection (See Fig. 9), by means of which the pressure in the cavity can be controlled (See ¶44-46, Fig.9).
Regarding Claim 7 Kazuya discloses the holding apparatus of claim 1 wherein the lifting element comprises a clamping element (Spring 42. Fig. 9), which is configured to exert a force upon the carrier element in order to raise it. (See Fig. 9),
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuya in view of Lee (US 5,842,690).
Regarding Claim 3
Lee discloses sealing means (40, See Fig. 1a) which surrounds the carrier element with a spaced interval and can seal between the upper side of the main body and the substrate (See Fig. 1b).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kazuya to incorporate the teachings of Lee and provide sealing means to the upper side of the main body and the substrate. Doing so would aid to improve suction between the carrier element and the substrate by tightly fixing both surfaces and prevent damage to the substrate, thus increasing production yield (Lee, Col 2 line 57).
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Potentially allowable subject matter for claim 1:
Applicant should incorporate this subject matter in the independent claim as recited below in combination with the limitations of claim 1: 
The spacers spaced apart from said springs and located between the springs; located at the bottom surface of the carrier element within the recess of the body.
Claims 5 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regard to Claim 5 there is potentially allowable subject matter however, applicant must correct all Claim 1 112 issues first which may affect the patentability of Claim 5. This is due to the complexities of the 112 issues recited above.
In regard to Claim 8 there is potentially allowable subject matter however, applicant must correct all Claim 1 112 issues first which may affect the patentability of Claim 8. This is due to the complexities of the 112 issues recited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wada - (US 20200114525 A1) - relates to a ring frame holding mechanism with a main body, lifting elements, clamping elements and suction openings. 
Yamamoto (US 7,834,982 B2) relates a substrate holding apparatus with a main body and clamping elements for substrates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628.  The examiner can normally be reached on Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        April 26, 2021